MAINE	SUPREME	JUDICIAL	COURT	                                     Reporter	of	Decisions	
Decision:	 2017	ME	169	
Docket:	   Yor-16-490	
Argued:	   May	10,	2017	
Decided:	  July	27,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                      STATE	OF	MAINE	
                                             	
                                            v.	
                                             	
                                      THOMAS	A.	PROIA	
	
	
HJELM,	J.	

        [¶1]		Thomas	A.	Proia	appeals	from	a	judgment	entered	in	the	trial	court	

(York	County,	Douglas,	J.)	after	a	jury-waived	trial,	convicting	him	of	a	number	

of	 charges,	 including	 crimes	 of	 violence,	 arising	 from	 an	 incident	 where	 he	

engaged	 in	 conduct	 while	 affected	 by	 a	 distorted	 view	 of	 reality.	 	 Proia	

contends	 that	 the	 court	 erred	 in	 its	 application	 of	 the	 statutory	 principle	 of	

abnormal	 condition	 of	 the	 mind,	 see	 17-A	 M.R.S.	 §	 38	 (2016),	 and	 that	 the	

evidence	was	insufficient	for	the	court	to	find	beyond	a	reasonable	doubt	that	

he	acted	with	the	culpable	states	of	mind	necessary	to	commit	the	crimes	for	

which	he	was	convicted.1		Finding	no	error,	we	affirm	the	judgment.	



    1		The	State	separately	argues	that	the	court	erred	when	it	declined	to	order	Proia	to	produce	a	

copy	of	a	report	prepared	by	one	of	his	psychological	expert	witnesses.		The	plain	terms	of	M.R.U.	
Crim.	P.	16A(b)(2)(B)	entitle	the	State	to	obtain	a	copy	of	a	defense	expert’s	report	only	when	the	
2	

                                          I.		BACKGROUND	

        [¶2]		The	following	facts	found	by	the	court	bear	on	the	issues	relevant	

to	this	appeal	and	are	supported	by	the	evidence.		See	State	v.	Jones,	2012	ME	

88,	¶	6,	46	A.3d	1125.	

        [¶3]	 	 On	 October	 19,	 2015,	 while	 running	 an	 errand,	 Proia	 developed	

increasingly	 paranoid	 and	 delusional	 beliefs	 that	 he	 was	 being	 followed	 and	

was	 in	 danger.	 	 He	 returned	 to	 his	 residence,	 where	 another	 family	 member	

was	 present,	 and	 he	 retrieved	 two	 assault	 rifles	 from	 the	 attic.	 	 He	 gave	 one	

firearm	 to	 the	 family	 member,	 kept	 the	 other,	 and	 proceeded	 to	 fire	

approximately	 thirty	 rounds	 in	 various	 directions	 from	 both	 inside	 and	

outside	the	home.		When	he	left	the	house	to	search	in	the	nearby	woods	for	

“demons”	 that	 he	 thought	 he	 may	 have	 shot,	 the	 family	 member	 remained	

inside	and,	after	retreating	to	an	upstairs	bathroom,	called	9-1-1.				

        [¶4]		Still	in	an	agitated	state,	Proia	returned	to	the	house,	entered	the	

bathroom	 without	 the	 firearm,	 and	 told	 the	 family	 member	 that	 they	 were	

both	 being	 threatened	 by	 people	 outside.	 	 The	 9-1-1	 call	 was	 terminated	 at	

some	 point,	 but	 a	 dispatcher	 called	 back	 when	 Proia	 was	 lying	 on	 top	 of	 the	



defendant	 possesses	 the	 report	 and	 “intends	 to	 introduce	 [it]	 as	 evidence	 in	 any	 proceeding.”		
Because	 Proia	 made	 clear	 before	 trial	 that	 he	 did	 not	 intend	 to—and	 in	 fact	 did	 not—offer	 the	
report	in	evidence,	the	State’s	argument	is	without	merit.		
                                                                                         3	

family	member	in	the	bathroom,	ostensibly	as	protection	from	the	perceived	

threat.	 	 The	 recording	 of	 the	 return	 call	 from	 the	 dispatcher	 captured	 the	

sounds	 of	 a	 struggle	 and	 of	 Proia	 yelling	 as	 he	 prepared	 to	 commit	 sexual	

assault	 on	 the	 family	 member.	 	 The	 family	 member	 was	 able	 to	 escape	 by	

running	 outside	 and	 was	 eventually	 taken	 to	 safety	 by	 a	 responding	 police	

officer.			

       [¶5]	 	 Proia	 then	 went	 to	 a	 neighbor’s	 property,	 where	 he	 and	 the	

occupants	 of	 the	 neighbor’s	 house	 saw	 each	 other	 through	 a	 window.	 	 Proia	

threw	 a	 rock	 through	 the	 window,	 resulting	 in	 a	 laceration	 to	 the	 chest	 and	

shoulder	of	one	of	the	residents.		Another	neighbor	called	the	police	because	

Proia	 had	 also	 broken	 one	 of	 the	 windows	 in	 that	 neighbor’s	 house.	 	 Police	

arrived	at	the	scene	and	ordered	Proia	to	the	ground,	but	he	did	not	comply.		

Officers	twice	used	a	Taser	in	an	attempt	to	subdue	Proia.		Even	then	and	after	

being	 handcuffed,	 Proia	 continued	 to	 struggle.	 	 He	 was	 speaking	 rapidly	 and	

had	 a	 frothy	 substance	 around	 his	 mouth.	 	 The	 officers	 took	 Proia	 to	 a	

hospital,	where	he	remained	agitated	until	he	was	sedated.				

       [¶6]	 	 After	 being	 charged	 initially	 by	 complaint,	 Proia	 was	 indicted	 for	

the	 ten	 counts	 described	 below	 and	 pleaded	 not	 guilty	 to	 all	 charges.	 	 At	 a	

two-day	bench	trial	held	in	August	2016,	the	evidence	included	the	testimony	
4	

of	 two	 expert	 psychological	 witnesses	 presented	 by	 Proia	 and	 Proia’s	 own	

testimony.		Proia	did	not	plead	not	guilty	by	reason	of	insanity,	see	17-A	M.R.S.	

§	39	(2016),	but	instead	challenged	the	State’s	proof	of	his	mens	rea.		At	the	

conclusion	of	the	trial,	the	court	made	extensive	oral	findings	of	fact	and	found	

Proia	 guilty	 of	 seven	 of	 the	 ten	 charges:	 domestic	 violence	 reckless	 conduct	

with	 a	 dangerous	 weapon,	 namely,	 a	 firearm,	 (Class	 C),	 17-A	 M.R.S.	

§§	211-A(1)(A),	 1252(4)	 (2016);	 aggravated	 assault	 (Class	 B),	 17-A	 M.R.S.	

§	208(1)(B)	 (2016);	 two	 counts	 of	 attempted	 gross	 sexual	 assault	 (Class	 B),	

17-A	 M.R.S.	 §§	152(1)(B),	 253(1)(B)	 (2016);2	 domestic	 violence	 assault	

(Class	D),	 17-A	M.R.S.	 §	 207-A(1)(A)	 (2016);	 endangering	 the	 welfare	 of	 a	

child	 (Class	D),	 17-A	 M.R.S.	 §§	 554(1)(C),	 1201(1)(A-1)(2)	 (2016);	 and	

criminal	 mischief	 (Class	 D),	 17-A	 M.R.S.	 §	806(1)(A)	 (2016).	 	 For	 reasons	

unrelated	to	Proia’s	state	of	mind,	the	court	acquitted	Proia	of	the	remaining	

three	charges:	reckless	conduct	with	the	use	of	a	dangerous	weapon	(Class	C),	

17-A	 M.R.S.	 §§	211(1),	 1252(4)	 (2016);	 unlawful	 trafficking	 in	 scheduled	

drugs	(Class	C),	17-A	M.R.S.	§	1103(1-A)(E)	(2016);	and	refusing	to	submit	to	

arrest	(Class	D),	17-A	M.R.S.	§	751-B(1)(B)	(2016).		


     2		Because	the	two	charges	of	attempted	gross	sexual	assault	arose	from	the	same	criminal	act,	

the	court	correctly	merged	the	counts	so	that	Proia	ultimately	was	convicted	of	only	one	count.		See	
State	v.	Murphy,	2015	ME	62,	¶	28,	124	A.3d	647.			
                                                                                       5	

      [¶7]		In	its	findings,	the	court	stated	that	“[t]here	is	clearly	evidence	in	

this	 case	 that	 is	 relevant	 to	 the	 defense	 of	 abnormal	 condition	 of	 the	 mind	

.	.	.	including	 [Proia’s]	 extreme	 anxiety,	 paranoia,	 delusions,	 agitated	 speech,	

[and]	so	forth,	[which]	reflect	that	he	was	experiencing	some	sort	of	agitated	

condition	and	a	distorted	perception	of	reality.”		Framing	the	legal	issue,	the	

court	stated	that		

      even	though	an	individual	may	be	operating	under	an	impaired	or	
      altered	perception	of	reality	or	other	irrational	mode	of	thinking	
      at	the	time	of	an	incident,	the	question	is	whether	that	condition,	
      the	abnormal	condition	of	the	mind,	the	mental	disease	or	defect,	
      however	 it’s	 termed,	 whether	 that	 condition	 negated,	 prevented	
      the	formation	of	the	required	culpable	state	of	mind,	and	it	is	the	
      State’s	 obligation	 to	 prove	 beyond	 a	 reasonable	 doubt	 the	
      required	 state	 of	 mind	 even	 though	 a	 defendant	 may	 be	
      experiencing	an	abnormal	condition	of	the	mind.				
      	
      [¶8]		Addressing	the	pending	counts,	the	court	made	findings	regarding	

the	 charge	 of	 domestic	 violence	 reckless	 conduct	 with	 a	 dangerous	 weapon,	

which	was	based	on	Proia’s	discharge	of	a	firearm	within	the	house	where	the	

family	member	was	present.		Those	findings	provided	context	for	the	findings	

relating	 to	 a	 number	 of	 the	 other	 charges	 on	 which	 the	 court	 found	 Proia	

guilty.		The	court	stated:	

        [I]t	 is	 clear	 that	 [Proia]	 was	 experiencing	 some	 sort	 of	
      abnormal	 condition,	 distortion	 of	 reality[;]	 however,	 within	
      whatever	 he	 was	 experiencing	 in	 that	 moment	 he	 made	 some	
6	

      decisions,	 he	 took	 some	 actions,	 he	 was	 aware	 I	 believe	 of	 the	
      consequences	of	those	actions.	
         	
         He	 believed	 he	 was	 being	 followed,	 he	 believed	 people	 were	
      out	to	get	him,	he	wanted	to	defend	himself,	he	did	what	a	person	
      might	 do	 in	 a	 situation	 where	 they	 feel	 threatened	 and	 that	 is	 to	
      go	 get	 something	 to	 defend	 themselves	 with	 and	 that’s	 what	 he	
      did,	he	went	and	got	a	gun.		
         	
      [¶9]		The	court	found	that	the	State	had	proved	that	during	the	incident,	

Proia	 acted	 with	 knowledge	 that	 a	 firearm	 could	 “dispel	 a	 threat”	 and	 could	

injure	or	kill	someone,	and	that	he	discharged	the	weapon	for	the	purpose	of	

eliminating	what	he	perceived	as	a	threat.		The	court	similarly	found	that	the	

State	had	proven	the	culpable	states	of	mind	that	constituted	elements	of	the	

other	charges	of	which	the	court	ultimately	found	Proia	guilty.			

      [¶10]	 	 At	 the	 sentencing	 hearing,	 the	 court	 imposed	 a	 series	 of	

concurrent	 sentences	 that	 resulted	 in	 five	 years’	 imprisonment,	 with	 all	 but	

twenty-one	 months	 suspended,	 to	 be	 followed	 by	 four	 years	 of	 probation.		

Proia	appealed.			

                                   II.		DISCUSSION	

	     [¶11]	 	 Each	 of	 the	 charges	 for	 which	 Proia	 was	 convicted	 includes	 a	

particular	culpable	state	of	mind	that	the	State	was	required	to	prove	beyond	
                                                                                                          7	

a	 reasonable	 doubt.3	 	 Proia	 argues	 on	 appeal	 that	 the	 court	 incorrectly	

interpreted	 section	 38	 as	 that	 statute	 applies	 to	 the	 evidence	 of	 his	 mental	

condition,	and	that	the	evidence	of	Proia’s	mental	abnormality	foreclosed	any	

determination	that	he	acted	with	the	culpability	necessary	to	be	found	guilty	

of	any	of	the	charges.		

        [¶12]	 	 We	 review	 de	 novo	 the	 trial	 court’s	 interpretation	 of	 a	 statute.		

State	 v.	 Kendall,	 2016	 ME	 147,	 ¶	 14,	 148	 A.3d	 1230.	 	 Then,	 “[w]hen	

determining	 whether	 the	 record	contained	 enough	 evidence	 to	 support	 a	

criminal	 defendant’s	 conviction,	 we	 view	 the	 evidence	 in	 the	 light	 most	

favorable	 to	 the	 State	 to	 determine	 whether	 the	 fact-finder	 could	 rationally	

find	 every	 element	 of	 the	 offense	 beyond	 a	 reasonable	 doubt.”	 	 State	 v.	

Sanchez,	2014	ME	50,	¶	8,	89	A.3d	1084	(quotation	marks	omitted).	

	       [¶13]	 	 Title	 17-A	 M.R.S.	 §	 38	 provides,	 “Evidence	 of	 an	 abnormal	

condition	 of	 the	 mind	 may	 raise	 a	 reasonable	 doubt	 as	 to	 the	 existence	 of	 a	

required	 culpable	 state	 of	 mind.”	 	 As	 the	 court	 correctly	 observed	 in	 its	

analysis,	the	existence	of	an	abnormal	state	of	mind	is	not	itself	determinative	

of	any	legal	issue	governed	by	section	38.		See	State	v.	Graham,	2015	ME	35,	
   3		The	crime	of	gross	sexual	assault	does	not	contain	a	mens	rea	element.		See	17-A	M.R.S.	§	253	

(2016);	 State	 v.	 Stewart,	 2007	 ME	 115,	 ¶	 11,	 930	 A.2d	 1031.	 	 Because	 Proia	 was	 charged	 with	
attempted	gross	sexual	assault,	however,	the	State	was	required	to	prove,	among	other	things,	that	
Proia	acted	“with	the	intent	to	complete	the	commission	of	the	crime,”	17-A	M.R.S.	§	152(1)	(2016),	
thus	introducing	a	mens	rea	element	into	the	charge.	
8	

¶	20,	113	A.3d	1102.		Rather,	when	evidence	of	an	abnormal	condition	of	the	

mind	 is	 presented,	 the	 court	 is	 called	 upon	 to	 determine	 whether,	 based	 on	

the	 record	 as	 a	 whole—including	 evidence	 of	 the	 defendant’s	 mental	

condition—the	State	has	proved	beyond	a	reasonable	doubt	that	the	accused	

acted	with	the	culpable	state	of	mind	necessary	to	commit	the	crime	charged.		

See	id.	¶¶	20,	22.		With	respect	to	each	of	the	counts	on	which	the	court	found	

Proia	guilty,	the	court	concluded	that	the	State	had	met	that	burden	of	proof,	

and	the	court	did	not	commit	any	error	in	its	findings	of	fact	or	application	of	

the	law	to	those	facts.				

	      [¶14]	 	 We	 have	 observed	 that	 evidence	 of	 a	 mental	 abnormality	 that	

results	 in	 a	 distortion	 of	 reality	 may	 actually	 demonstrate	 that	 a	 defendant	

acted	 with	 the	 alleged	 culpable	 state	 of	 mind.	 	 See	 id.	 ¶	 25	 (“Evidence	 of	

Graham’s	 distorted	 perception	 that	 the	 child	 was	 in	 danger	 also	 tended	 to	

confirm	 the	 court’s	 finding	 that	 Graham	 acted	 with	 the	 conscious	 object	 of	

removing	 the	 child	 from	 danger	 by	 taking	 him	 home.”);	 State	 v.	 Mishne,	

427	A.2d	 450,	 455	 (Me.	1981)	 (stating	 that	 “evidence	 of	 a	 compelling	 need	

[associated	 with	 an	 abnormal	 condition	 of	 the	 mind]	 tends	 to	 confirm	 the	

conclusion	that	defendant	acted	with	awareness	and	with	the	conscious	object	

of	fulfilling	that	need”).			
                                                                                       9	

      [¶15]	 	 Here,	 after	 making	 the	 predicate	 finding	 that	 Proia’s	 perception	

of	reality	was	distorted	during	the	episode,	the	court	determined	that	he	acted	

in	a	way	that	was	responsive	to	his	delusions.		For	example,	Proia	believed	he	

was	in	danger	and	therefore	acted	as	if	to	defend	himself	and	a	member	of	his	

family	from	that	perceived	danger.		In	this	way,	the	evidence	entitled	the	court	

to	find	that	Proia’s	conduct—when	gauged	through	the	lens	of	his	delusional	

apprehension	 of	 reality—was	 directly	 responsive	 to	 his	 perception	 of	 the	

circumstances.		The	court	did	not	err	in	concluding	that	Proia’s	decisions	and	

conduct	 were	 explained	 by	 his	 delusional	 mental	 state,	 and	 thus	 that	 Proia’s	

mental	 abnormality	 did	 not	 prevent	 him	 from	 acting	 with	 the	 required	

culpable	 states	 of	 mind	 that	 are	 elements	 of	 the	 charges	 of	 which	 the	 court	

found	him	guilty.		

	     [¶16]		We	therefore	conclude	that	the	court’s	application	of	section	38	

was	 not	 erroneous,	 and	 that	 the	 evidence	 presented	 at	 trial	 supported	 the	

court’s	factual	findings	beyond	a	reasonable	doubt.			

      The	entry	is:	

                      Judgment	affirmed.	
	
	     	      	        	    	      	
	                          	
10	

Valerie	 A.	 Randall,	 Esq.	 (orally),	 and	 Patrick	 H.	 Gordon,	 Esq.,	 Fairfield	 &	
Associates,	P.A.,	Portland,	for	appellant	Thomas	A.	Proia	
	
Kathryn	 L.	 Slattery,	 District	 Attorney,	 and	 Shira	 S.	 Burns,	 Asst.	 Dist.	 Atty.	
(orally),	Prosecutorial	District	1,	Alfred,	for	appellee	State	of	Maine	
	
	
York	County	Unified	Criminal	Docket	docket	number	CR-2015-445	
FOR	CLERK	REFERENCE	ONLY